
	

113 HR 3011 IH: Nothing Off Balance Sheet Act of 2013
U.S. House of Representatives
2013-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 3011
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2013
			Mr. Capuano
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To direct the Securities and Exchange Commission to
		  require any person subject to accounting principles or standards under the
		  securities laws to show all transactions of such person on the balance sheet of
		  such person.
	
	
		1.Short titleThis Act may be cited as the
			 Nothing Off Balance Sheet Act of
			 2013.
		2.All transactions
			 required to be shown on balance sheet
			(a)In
			 generalIn establishing
			 accounting principles or standards for purposes of the securities laws (as
			 defined in section 3(a) of the Securities Exchange Act of 1934 (15 U.S.C.
			 78c(a))), the Securities and Exchange Commission shall require any person
			 subject to such principles or standards to show all transactions of such person
			 on the balance sheet of such person.
			(b)RegulationsThe
			 Securities and Exchange Commission shall promulgate regulations to implement
			 subsection (a) not later than the date that is 90 days after the date of the
			 enactment of this Act.
			
